                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-15-75-GF-BMM-JTJ

                 Plaintiff,
      vs.

KALVIN JOSEPH GOBERT,                                       ORDER

                 Defendant.

      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 26, 2019. (Doc. 47.) The United States accused

Kalvin Joseph Gobert of violating his conditions of supervised release by: (1)

consuming alcohol; (2) using methamphetamine; (3) failing to report for substance

abuse testing; (4) failing to report for substance abuse treatment; (5) failing to

report for sex offender treatment; and (6) failing to notify his probation officer of a

change in residence. (Doc. 44 at 1-2.)

      Judge Johnston entered Findings and Recommendations in this matter on

February 27, 2019. (Doc. 51.) Gobert waived his right to object to Judge

Johnston’s Findings and Recommendations. Id. at 3. When a party makes no

objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will
review Judge Johnston’s Findings and Recommendations, however, for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      The admitted violation proves serious and warrants revocation of Gobert’s

supervised release. Judge Johnston has recommended that the Court revoke

Gobert’s supervised release and commit Gobert to the custody of the Bureau of

Prisons for a term of 3 months, with 33 months of supervised release to follow.

(Doc. 51 at 4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Gobert’s violation of his conditions represents a serious breach

of the Court’s trust. A sentence of 3 months custody, with 33 months of supervised

release to follow represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 51) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Kalvin Joseph Gobert be

sentenced to 3 months custody with 33 months supervised release to follow.

      DATED this 4th day of March, 2019.
